         Case 1:17-cr-00019-RMB Document 256 Filed 12/22/20 Page 1 of 2




December 22, 2020

VIA ECF

Honorable Richard M. Berman
United States District Judge
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007-1312

Re: United States v. Usher et al., 17 Cr. 19 (RMB)

Dear Judge Berman:

         We appreciate the Court’s order of today regarding our application to modify the
Protective Order. Dkt. 255. We respectfully submit this letter to seek one clarification. Mr.
Ramchandani’s original application did not include the exhibits admitted at the October 2018
trial in this case because counsel believed it to be uncontroversial that publicly admitted trial
exhibits were no longer subject to the Protective Order and therefore any modification as to those
trial exhibits was unnecessary. See Dkt. 36, Protective Order para. 7 (“nothing in this stipulation
shall restrict the use of [] publicly available documents”). Yet in the parties’ joint letter on
December 18, 2020, Dkt. 254, the Government took the concerning position that trial exhibits
admitted in open court—and not under seal—are not “publicly available” and therefore remain
subject to the Protective Order. The Government’s position is contrary to the First and Sixth
Amendments, the law in the Second Circuit on access to public court proceedings, and our
understanding of the normal practices of the U.S. District Court and the U.S. Attorney’s Office
in this District. See U.S. v Sherry, 107 Fed. Appx. 253 (2d Cir. 2004) (prosecutors’ release of
trial exhibits to the press was permitted by SDNY Local Criminal Rule 23.1(c), and “[i]ndeed, if
a request had been made to the District Court for the release of trial exhibits, it could not have
been turned down”), rev’d on other grounds by Berwick v. U.S., 544 U.S. 917 (2005);
Application of Nat’l Broad. Co., Inc., 635 F.2d 945, 952 (2d Cir. 1980) (“Once the evidence has
become known to the members of the public, including representatives of the press, through their
attendance at a public session of court, it would take the most extraordinary circumstances to
justify restrictions on the opportunity of those not physically in attendance at the courtroom to
see and hear the evidence, when it is in a form that readily permits sight and sound
reproduction.”); see also U.S. Courts, Covering Criminal Trials – Journalist’s Guide,
https://www.uscourts.gov/statistics-reports/covering-criminal-trialsjournalists-guide (“Trial
exhibits that are admitted into evidence become part of the public record.”). We respectfully ask
the Court to clarify that its order does not require Mr. Ramchandani to return or destroy publicly
admitted trial exhibits under the conditions set forth in the order.




                                                1
        Case 1:17-cr-00019-RMB Document 256 Filed 12/22/20 Page 2 of 2




Respectfully submitted,

/s/ Heather Nyong’o
Heather Nyong’o
Anjan Sahni
Thomas Mueller
Counsel for Rohan Ramchandani
WilmerHale LLP
7 World Trade Center
New York, NY 10007




                                      2
